 
 
I 
111th CONGRESS 1st Session 
H. R. 861 
IN THE HOUSE OF REPRESENTATIVES 
 
February 4, 2009 
Mr. Minnick introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
Making supplemental appropriations for job creation, school repair and modernization, and tax reduction for the fiscal year ending September 30, 2009, and for other stimulative purposes. 
 
 
1.Short TitleThis Act may be cited as the Strategic Targeted American Recovery and Transition Act. 
2.Table of contentsThe table of contents for this Act is as follows: 
 
Division A—Appropriation Provisions 
Title I—General Provisions 
Title II—Labor and Education 
Title III—Transportation 
Division B—Tax Provisions 
Title I—Additional Tax Relief for Families with Children 
Title II—Tax Incentives for Business 
Title III—General Provisions  
3.Purposes and principles 
(a)Statement of purposesThe purposes of this Act include the following: 
(1)To preserve and create jobs and promote economic recovery. 
(2)To assist those most impacted by the recession. 
(3)To invest in transportation and other infrastructure that will provide short-term and long-term economic benefits.  
(b)General principles concerning use of fundsThe President and the heads of Federal departments and agencies shall manage and expend the funds made available in this Act so as to achieve the purposes specified in subsection (a), including commencing expenditures and activities as quickly as possible consistent with prudent management. 
4.References Except as expressly provided otherwise, any reference to this Act contained in any division of this Act shall be treated as referring only to the provisions of that division. 
5.Emergency designation Each amount in this Act is designated as an emergency requirement and necessary to meet emergency needs pursuant to section 204(a) of S. Con. Res. 21 (110th Congress) and section 301(b)(2) of S. Con. Res. 70 (110th Congress), the concurrent resolutions on the budget for fiscal years 2008 and 2009. 
6.Pay-As-You-Go 
(a)Narrowing the pay-As-you-go escape hatchPay-as-you-go principles and requirements shall apply to all mandatory spending in this Act, and shall not be waived under an economic emergency provision of any law or congressional rule. 
(b)Statutory pay-As-you-go 
(1)PurposeSection 252(a) of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by striking 2002 and inserting 2017. 
(2)SequestrationSection 252(b)(1) of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by striking 2002 and inserting 2017. 
(3)ExpirationSection 275(b) of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by striking 2006 and inserting 2021.  
AAppropriation Provisions 
1001.Statement of appropriations The following sums in this Act are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2009, and for other purposes. 
IGeneral Provisions 
AUse of Funds 
1101.Relationship to other appropriationsEach amount appropriated or made available in this Act is in addition to amounts otherwise appropriated for the fiscal year involved. Enactment of this Act shall have no effect on the availability of amounts under the Continuing Appropriations Resolution, 2009 (division A of Public Law 110–329). 
1102.Preference for quick-start activitiesIn using funds made available in this Act for infrastructure investment, recipients shall give preference to activities that can be started and completed expeditiously, including a goal of using at least 80 percent of the funds for activities that can be initiated not later than 120 days after the date of the enactment of this Act. Recipients shall also use grant funds in a manner that maximizes job creation and economic benefit. Federal funds under this Act may be utilized for State projects that use Grant Anticipation Revenue Vehicle (GARVEE) bonds. 
1103.Requirement of timely award of grants 
(a)Formula grantsFormula grants using funds made available in this Act shall be awarded not later than 30 days after the date of the enactment of this Act (or, in the case of appropriations not available upon enactment, not later than 30 days after the appropriation becomes available for obligation), unless expressly provided otherwise in this Act. 
(b)Competitive grantsCompetitive grants using funds made available in this Act shall be awarded not later than 90 days after the date of the enactment of this Act (or, in the case of appropriations not available upon enactment, not later than 90 days after the appropriation becomes available for obligation), unless expressly provided otherwise in this Act. 
(c)Additional period for new programsThe time limits specified in subsections (a) and (b) may each be extended by up to 30 days in the case of grants for which funding was not provided in fiscal year 2008. 
1104.Use it or lose it requirements for grantees 
(a)Deadline for binding commitmentsEach recipient of a grant made using amounts made available in this Act in any account listed in subsection (c) shall enter into contracts or other binding commitments not later than 1 year after the date of the enactment of this Act (or not later than 9 months after the grant is awarded, if later) to make use of 100 percent of the funds awarded. In the case of activities to be carried out directly by a grant recipient (rather than by contracts, subgrants, or other arrangements with third parties), a certification by the recipient specifying the amounts, planned timing, and purpose of such expenditures shall be deemed a binding commitment for purposes of this section. 
(b)Redistribution of uncommitted fundsThe head of the Federal department or agency involved shall recover or deobligate any grant funds not committed in accordance with subsection (a), and redistribute such funds to other recipients eligible under the grant program and able to make use of such funds in a timely manner (including binding commitments within 120 days after the reallocation).  
(c)Appropriations to which this section appliesThis section shall apply to grants made using amounts appropriated in any of the following accounts within this Act: 
(1)Department of Transportation—Federal Transit Administration—Transit Capital Assistance. 
(2)Department of Transportation—Federal Transit Administration—Fixed Guideway Infrastructure Investment. 
(3)Department of Transportation—Federal Transit Administration—Capital Investment Grants.  
1105.Period of availability All funds appropriated in this Act shall remain available for obligation until September 30, 2010, unless expressly provided otherwise in this Act. 
1106.Set-aside for management and oversightUnless other provision is made in this Act (or in other applicable law) for such expenses, up to 0.5 percent of each amount appropriated in this Act may be used for the expenses of management and oversight of the programs, grants, and activities funded by such appropriation, and may be transferred by the head of the Federal department or agency involved to any other appropriate account within the department or agency for that purpose. Funds set aside under this section shall remain available for obligation until September 30, 2010. 
1107.Appropriations for Inspectors GeneralIn addition to funds otherwise made available in this Act, there are hereby appropriated the following sums to the specified Offices of Inspector General, to remain available until September 30, 2010, for oversight and audit of programs, grants, and projects funded under this Act:  
(1)Department of Education—Departmental Management—Office of the Inspector General, $14,000,000. 
(2)Department of Energy—Office of Inspector General, $15,000,000. 
(3)Department of Labor—Departmental Management—Office of Inspector General, $6,000,000. 
(4)Department of Transportation—Office of Inspector General, $20,000,000.  
1108.Appropriation for Government Accountability OfficeThere is hereby appropriated as an additional amount for Government Accountability Office—Salaries and Expenses $25,000,000, for oversight activities relating to this Act. 
1109.Prohibited usesNone of the funds appropriated or otherwise made available in this Act may be used for any casino or other gambling establishment, aquarium, zoo, or swimming pool. 
1110.Use of American iron and steel 
(a)In generalNone of the funds appropriated or otherwise made available by this Act may be used for a project for the construction, alteration, maintenance, or repair of a public building or public work unless all of the iron and steel used in the project is produced in the United States. 
(b)ExceptionsSubsection (a) shall not apply in any case in which the head of the Federal department or agency involved finds that— 
(1)applying subsection (a) would be inconsistent with the public interest; 
(2)iron and steel are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or 
(3)inclusion of iron and steel produced in the United States will increase the cost of the overall project by more than 20 percent. 
(c)Written justification for waiverIf the head of a Federal department or agency determines that it is necessary to waive the application of subsection (a) based on a finding under subsection (b), the head of the department or agency shall publish in the Federal Register a detailed written justification as to why the provision is being waived. 
(d)DefinitionsIn this section, the terms public building and public work have the meanings given such terms in section 1 of the Buy American Act (41 U.S.C. 10c) and include airports, bridges, canals, dams, dikes, pipelines, railroads, multiline mass transit systems, roads, tunnels, harbors, and piers. 
1111.Wage rate requirementsNotwithstanding any other provision of law and in a manner consistent with other provisions in this Act, all laborers and mechanics employed by contractors and subcontractors on projects funded directly by or assisted in whole or in part by and through the Federal Government pursuant to this Act shall be paid wages at rates not less than those prevailing on projects of a character similar in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code. With respect to the labor standards specified in this section, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code. 
1112.Persistent Poverty Counties 
(a)Allocation RequirementOf the amount appropriated in this Act for Department of Agriculture—Rural Development Programs—Rural Community Advancement Program, at least 10 percent shall be allocated for assistance in persistent poverty counties. 
(b)DefinitionFor purposes of this section, the term persistent poverty counties means any county that has had 20 percent or more of its population living in poverty over the past 30 years, as measured by the 1980, 1990, and 2000 decennial censuses. 
1113.Required participation in E-verify programNone of the funds made available in this Act may be used to enter into a contract with an entity that does not participate in the E-verify program described in section 401(b) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note). 
BAccountability in Recovery Act Spending 
1Transparency and Oversight Requirements 
1201.Transparency requirements 
(a)Requirements for Federal agenciesEach Federal agency shall publish on the website Recovery.gov (as established under section 1226 of this subtitle)— 
(1)a plan for using funds made available in this Act to the agency; and 
(2)all announcements for grant competitions, allocations of formula grants, and awards of competitive grants using those funds. 
(b)Requirements for Federal, State, and local government agencies 
(1)Infrastructure investment fundingWith respect to funds made available under this Act for infrastructure investments to Federal, State, or local government agencies, the following requirements apply: 
(A)Each such agency shall notify the public of funds obligated to particular infrastructure investments by posting the notification on the website Recovery.gov. 
(B)The notification required by subparagraph (A) shall include the following: 
(i)A description of the infrastructure investment funded. 
(ii)The purpose of the infrastructure investment. 
(iii)The total cost of the infrastructure investment. 
(iv)The rationale of the agency for funding the infrastructure investment with funds made available under this Act. 
(v)The name of the person to contact at the agency if there are concerns with the infrastructure investment and, with respect to Federal agencies, an email address for the Federal official in the agency whom the public can contact. 
(vi)In the case of State or local agencies, a certification from the Governor, mayor, or other chief executive, as appropriate, that the infrastructure investment has received the full review and vetting required by law and that the chief executive accepts responsibility that the infrastructure investment is an appropriate use of taxpayer dollars. A State or local agency may not receive infrastructure investment funding from funds made available in this Act unless this certification is made.  
(2)Operational fundingWith respect to funds made available under this Act in the form of grants for operational purposes to State or local government agencies or other organizations, the agency or organization shall publish on the website Recovery.gov a description of the intended use of the funds, including the number of jobs sustained or created. 
(c)Availability on Internet of contracts and grantsEach contract awarded or grant issued using funds made available in this Act shall be posted on the Internet and linked to the website Recovery.gov. Proprietary data that is required to be kept confidential under applicable Federal or State law or regulation shall be redacted before posting. 
1202.Inspector General reviews 
(a)ReviewsAny inspector general of a Federal department or executive agency shall review, as appropriate, any concerns raised by the public about specific investments using funds made available in this Act. Any findings of an inspector general resulting from such a review shall be relayed immediately to the head of each department and agency. In addition, the findings of such reviews, along with any audits conducted by any inspector general of funds made available in this Act, shall be posted on the Internet and linked to the website Recovery.gov. 
(b)Examination of recordsThe Inspector General of the agency concerned may examine any records related to obligations of funds made available in this Act. 
1203.Government Accountability Office reviews and reports 
(a)Reviews and reportsThe Comptroller General of the United States shall conduct bimonthly reviews and prepare reports on such reviews on the use by selected States and localities of funds made available in this Act. Such reports, along with any audits conducted by the Comptroller General of such funds, shall be posted on the Internet and linked to the website Recovery.gov. 
(b)Examination of recordsThe Comptroller General may examine any records related to obligations of funds made available in this Act. 
1204.Council of Economic Advisers ReportsThe Chairman of the Council of Economic Advisers, in consultation with the Director of the Office of Management and Budget and the Secretary of the Treasury, shall submit quarterly reports to Congress detailing the estimated impact of programs under this Act on employment, economic growth, and other key economic indicators. 
1205.Special contracting provisionsThe Federal Acquisition Regulation shall apply to contracts awarded with funds made available in this Act. To the maximum extent possible, such contracts shall be awarded as fixed-price contracts through the use of competitive procedures. Existing contracts so awarded may be utilized in order to obligate such funds expeditiously. Any contract awarded with such funds that is not fixed-price and not awarded using competitive procedures shall be posted in a special section of the website Recovery.gov. 
2Accountability and Transparency Board 
1221.Establishment of the Accountability and Transparency BoardThere is established a board to be known as the Recovery Act Accountability and Transparency Board (hereafter in this subtitle referred to as the Board) to coordinate and conduct oversight of Federal spending under this Act to prevent waste, fraud, and abuse. 
1222.Composition of Board 
(a)MembershipThe Board shall be composed of seven members as follows: 
(1)The Chief Performance Officer of the President, who shall chair the Board. 
(2)Six members designated by the President from the inspectors general and deputy secretaries of the Departments of Education, Energy, Transportation, and other Federal departments and agencies to which funds are made available in this Act. 
(b)TermsEach member of the Board shall serve for a term to be determined by the President.  
1223.Functions of the Board 
(a)OversightThe Board shall coordinate and conduct oversight of spending under this Act to prevent waste, fraud, and abuse. In addition to responsibilities set forth in this subtitle, the responsibilities of the Board shall include the following: 
(1)Ensuring that the reporting of information regarding contract and grants under this Act meets applicable standards and specifies the purpose of the contract or grant and measures of performance. 
(2)Verifying that competition requirements applicable to contracts and grants under this Act and other applicable Federal law have been satisfied. 
(3)Investigating spending under this Act to determine whether wasteful spending, poor contract or grant management, or other abuses are occurring. 
(4)Reviewing whether there are sufficient qualified acquisition and grant personnel overseeing spending under this Act. 
(5)Reviewing whether acquisition and grant personnel receive adequate training and whether there are appropriate mechanisms for interagency collaboration. 
(b)Reports 
(1)Flash and other reportsThe Board shall submit to Congress reports, to be known as flash reports, on potential management and funding problems that require immediate attention. The Board also shall submit to Congress such other reports as the Board considers appropriate on the use and benefits of funds made available in this Act.  
(2)QuarterlyThe Board shall submit to the President and Congress quarterly reports summarizing its findings and the findings of agency inspectors general and may issue additional reports as appropriate. 
(3)AnnuallyOn an annual basis, the Board shall prepare a consolidated report on the use of funds under this Act. All reports shall be publicly available and shall be posted on the Internet website Recovery.gov, except that portions of reports may be redacted if the portions would disclose information that is protected from public disclosure under section 552 of title 5, United States Code (popularly known as the Freedom of Information Act). 
(c)Recommendations to agenciesThe Board shall make recommendations to Federal agencies on measures to prevent waste, fraud, and abuse. A Federal agency shall, within 30 days after receipt of any such recommendation, submit to the Board, the President, and the congressional committees of jurisdiction a report on whether the agency agrees or disagrees with the recommendations and what steps, if any, the agency plans to take to implement the recommendations. 
1224.Powers of the Board 
(a)Coordination of audits and investigations by agency inspectors generalThe Board shall coordinate the audits and investigations of spending under this Act by agency inspectors general. 
(b)Conduct of reviews by BoardThe Board may conduct reviews of spending under this Act and may collaborate on such reviews with any inspector general. 
(c)MeetingsThe Board may, for the purpose of carrying out its duties under this Act, hold public meetings, sit and act at times and places, and receive information as the Board considers appropriate. The Board shall meet at least once a month. 
(d)Obtaining official dataThe Board may secure directly from any department or agency of the United States information necessary to enable it to carry out its duties under this Act. Upon request of the Chairman of the Board, the head of that department or agency shall furnish that information to the Board. 
(e)ContractsThe Board may enter into contracts to enable the Board to discharge its duties under this Act. 
1225.Staffing 
(a) Executive directorThe Chairman of the Board may appoint and fix the compensation of an executive director and other personnel as may be required to carry out the functions of the Board. The Director shall be paid at the rate of basic pay for level IV of the Executive Schedule. 
(b)Staff of Federal agenciesUpon request of the Board, the head of any Federal department or agency may detail any Federal official or employee, including officials and employees of offices of inspector general, to the Board without reimbursement from the Board, and such detailed staff shall retain the rights, status, and privileges of his or her regular employment without interruption. 
(c)Office spaceOffice space shall be provided to the Board within the Executive Office of the President. 
1226.Recovery.gov 
(a)Requirement To establish websiteThe Board shall establish and maintain a website on the Internet to be named Recovery.gov, to foster greater accountability and transparency in the use of funds made available in this Act. 
(b)PurposeRecovery.gov shall be a portal or gateway to key information related to this Act and provide a window to other Government websites with related information. 
(c)Matters coveredIn establishing the website Recovery.gov, the Board shall ensure the following:  
(1)The website shall provide materials explaining what this Act means for citizens. The materials shall be easy to understand and regularly updated.  
(2)The website shall provide accountability information, including a database of findings from audits, inspectors general, and the Government Accountability Office. 
(3)The website shall provide data on relevant economic, financial, grant, and contract information in user-friendly visual presentations to enhance public awareness of the use funds made available in this Act. 
(4)The website shall provide detailed data on contracts awarded by the Government for purposes of carrying out this Act, including information about the competitiveness of the contracting process, notification of solicitations for contracts to be awarded, and information about the process that was used for the award of contracts. 
(5)The website shall include printable reports on funds made available in this Act obligated by month to each State and congressional district.  
(6)The website shall provide a means for the public to give feedback on the performance of contracts awarded for purposes of carrying out this Act. 
(7)The website shall be enhanced and updated as necessary to carry out the purposes of this subtitle. 
1227.Preservation of the independence of inspectors generalInspectors general shall retain independent authority to determine whether to conduct an audit or investigation of spending under this Act. If the Board requests that an inspector general conduct or refrain from conducting an audit or investigation and the inspector general rejects the request in whole or in part, the inspector general shall, within 30 days after receipt of the request, submit to the Board, the agency head, and the congressional committees of jurisdiction a report explaining why the inspector general has rejected the request in whole or in part. 
1228.Coordination with the Comptroller General and State auditorsThe Board shall coordinate its oversight activities with the Comptroller General of the United States and State auditor generals. 
1229.Independent Advisory Panel 
(a)EstablishmentThere is established a panel to be known as the Independent Advisory Panel to advise the Board. 
(b)MembershipThe Panel shall be composed of five members appointed by the President from among individuals with expertise in economics, public finance, contracting, accounting, or other relevant fields. 
(c)FunctionsThe Panel shall make recommendations to the Board on actions the Board could take to prevent waste, fraud, and abuse in Federal spending under this Act. 
(d)Travel expensesEach member of the Panel shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.  
1230.FundingThere is hereby appropriated to the Board $14,000,000 to carry out this subtitle. 
1231.Board termination The Board shall terminate 12 months after 90 percent of the funds made available under this Act have been expended, as determined by the Director of the Office of Management and Budget. 
3Additional Accountability and Transparency Provisions 
1241.Limitation on the length of certain noncompetitive contractsNo contract entered into using funds made available in this Act pursuant to the authority provided in section 303(c)(2) of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 253(c)(2)) that is for an amount greater than the simplified acquisition threshold (as defined in section 4(11) of the Office of Federal Procurement Policy Act (41 U.S.C. (4)(11))— 
(1)may exceed the time necessary— 
(A)to meet the unusual and compelling requirements of the work to be performed under the contract; and 
(B)for the executive agency to enter into another contract for the required goods or services through the use of competitive procedures; and 
(2)may exceed one year unless the head of the executive agency entering into such contract determines that exceptional circumstances apply. 
1242.Access of Government Accountability Office and offices of Inspector General to certain employees 
(a)AccessEach contract awarded using funds made available in this Act shall provide that the Comptroller General and his representatives, and any representatives of an appropriate inspector general appointed under section 3 or 8G of the Inspector General Act of 1978 (5 U.S.C. App.), are authorized— 
(1)to examine any records of the contractor or any of its subcontractors, or any State or local agency administering such contract, that directly pertain to, and involve transactions relating to, the contract or subcontract; and 
(2)to interview any current employee regarding such transactions. 
(b)Relationship to existing authorityNothing in this section shall be interpreted to limit or restrict in any way any existing authority of the Comptroller General or an Inspector General. 
1243.Protecting State and Local Government and Contractor Whistleblowers 
(a)Prohibition of reprisalsAn employee of any non-Federal employer receiving funds made available in this Act may not be discharged, demoted, or otherwise discriminated against as a reprisal for disclosing to the Board, an inspector general, the Comptroller General, a member of Congress, or a Federal agency head, or their representatives, information that the employee reasonably believes is evidence of— 
(1)gross mismanagement of an executive agency contract or grant; 
(2)a gross waste of executive agency funds; 
(3)a substantial and specific danger to public health or safety; or 
(4)a violation of law related to an executive agency contract (including the competition for or negotiation of a contract) or grant awarded or issued to carry out this Act. 
(b)Investigation of complaints 
(1)A person who believes that the person has been subjected to a reprisal prohibited by subsection (a) may submit a complaint to the inspector general of the executive agency that awarded the contract or issued the grant. Unless the inspector general determines that the complaint is frivolous, the inspector general shall investigate the complaint and, upon completion of such investigation, submit a report of the findings of the investigation to the person, the person’s employer, the head of the Federal agency that awarded the contract or issued the grant, and the Board. 
(2) 
(A)Except as provided under subparagraph (B), the inspector general shall make a determination that a complaint is frivolous or submit a report under paragraph (1) within 180 days after receiving the complaint. 
(B)If the inspector general is unable to complete an investigation in time to submit a report within the 180-day period specified in subparagraph (A) and the person submitting the complaint agrees to an extension of time, the inspector general shall submit a report under paragraph (1) within such additional period of time as shall be agreed upon between the inspector general and the person submitting the complaint. 
(c)Remedy and enforcement authority 
(1)Not later than 30 days after receiving an inspector general report pursuant to subsection (b), the head of the agency concerned shall determine whether there is sufficient basis to conclude that the non-Federal employer has subjected the complainant to a reprisal prohibited by subsection (a) and shall either issue an order denying relief or shall take one or more of the following actions: 
(A)Order the employer to take affirmative action to abate the reprisal. 
(B)Order the employer to reinstate the person to the position that the person held before the reprisal, together with the compensation (including back pay), employment benefits, and other terms and conditions of employment that would apply to the person in that position if the reprisal had not been taken. 
(C)Order the employer to pay the complainant an amount equal to the aggregate amount of all costs and expenses (including attorneys’ fees and expert witnesses’ fees) that were reasonably incurred by the complainant for, or in connection with, bringing the complaint regarding the reprisal, as determined by the head of the agency. 
(2)If the head of an executive agency issues an order denying relief under paragraph (1) or has not issued an order within 210 days after the submission of a complaint under subsection (b), or in the case of an extension of time under paragraph (b)(2)(B), not later than 30 days after the expiration of the extension of time, and there is no showing that such delay is due to the bad faith of the complainant, the complainant shall be deemed to have exhausted all administrative remedies with respect to the complaint, and the complainant may bring a de novo action at law or equity against the employer to seek compensatory damages and other relief available under this section in the appropriate district court of the United States, which shall have jurisdiction over such an action without regard to the amount in controversy. Such an action shall, at the request of either party to the action, be tried by the court with a jury. 
(3)An inspector general determination and an agency head order denying relief under paragraph (2) shall be admissible in evidence in any de novo action at law or equity brought pursuant to this subsection. 
(4)Whenever a person fails to comply with an order issued under paragraph (1), the head of the agency shall file an action for enforcement of such order in the United States district court for a district in which the reprisal was found to have occurred. In any action brought under this paragraph, the court may grant appropriate relief, including injunctive relief and compensatory and exemplary damages. 
(5)Any person adversely affected or aggrieved by an order issued under paragraph (1) may obtain review of the order’s conformance with this subsection, and any regulations issued to carry out this section, in the United States court of appeals for a circuit in which the reprisal is alleged in the order to have occurred. No petition seeking such review may be filed more than 60 days after issuance of the order by the head of the agency. Review shall conform to chapter 7 of title 5. 
(d)ConstructionNothing in this section may be construed to authorize the discharge of, demotion of, or discrimination against an employee for a disclosure other than a disclosure protected by subsection (a) or to modify or derogate from a right or remedy otherwise available to the employee. 
(e)Definitions 
(1)Non-Federal employer receiving funds under this ActThe term non-Federal employer receiving funds made available in this Act means— 
(A) with respect to a Federal contract awarded or Federal grant issued to carry out this Act, the contractor or grantee, as the case may be, if the contractor or grantee is an employer; or 
(B)a State or local government, if the State or local government has received funds made available in this Act. 
(2)Executive agencyThe term executive agency has the meaning given that term in section 4 of the Office of Federal Procurement Policy Act (41 U.S.C. 403). 
(3)State or local governmentThe term State or local government means— 
(A)the government of each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the Virgin Islands, the Northern Mariana Islands, or any other territory or possession of the United States; or 
(B)the government of any political subdivision of a government listed in subparagraph (A). 
IILabor and Education 
ALaborDepartment of LaborEmployment and Training AdministrationTraining and Employment Services For an additional amount for Training and Employment Services for activities under the Workforce Investment Act of 1998 (WIA), $4,000,000,000, which shall be available for obligation on the date of enactment of this Act, as follows:  
(1)$850,000,000 for grants to the States for adult employment and training activities; 
(2)$850,000,000 for grants to the States for youth activities, including summer jobs for youth: Provided, That the work readiness performance indicator described in section 136(b)(2)(A)(ii)(I) of the WIA shall be the only measure of performance used to assess the effectiveness of summer jobs for youth provided with such funds: Provided further, That with respect to the youth activities provided with such funds, section 101(13)(A) of the WIA shall be applied by substituting age 24 for age 21: Provided further, That no portion of the additional funds provided herein shall be reserved to carry out section 127(b)(1)(A) of the WIA: Provided further, That for purposes of section 127(b)(1)(C)(iv) of the WIA, such funds shall be allotted as if the total amount of funding available for youth activities in the fiscal year does not exceed $850,000,000; 
(3)$1,000,000,000 for grants to the States for dislocated worker employment and training activities; 
(4)$500,000,000 for the dislocated workers assistance national reserve to remain available for Federal obligation through June 30, 2010: Provided, That such funds shall be made available for grants only to eligible entities that serve areas of high unemployment or high poverty and only for the purposes described in subsection 173(a)(1) of the WIA: Provided further, That the Secretary of Labor shall ensure that applicants for such funds demonstrate how income support, child care, and other supportive services necessary for an individual’s participation in job training will be provided; 
(5)$50,000,000 for YouthBuild activities, which shall remain available for Federal obligation through June 30, 2010; and 
(6)$750,000,000 for a program of competitive grants for worker training and placement in high growth and emerging industry sectors: Provided, That $500,000,000 shall be for research, labor exchange and job training projects that prepare workers for careers in the energy efficiency and renewable energy industries specified in section 171(e)(1)(B)(ii) of the WIA (as amended by the Green Jobs Act of 2007):Provided, That the additional funds provided to States under this heading are not subject to section 191(a) of the WIA: Provided further, That notwithstanding section 1106 of this Act, there shall be no amount set aside from the appropriations made in subsections (1) through (3) under this heading and the amount set aside for subsections (4) through (6) shall be up to 1 percent instead of the percentage specified in such section. Community Service Employment for Older Americans For an additional amount for Community Service Employment for Older Americans to carry out title V of the Older Americans Act of 1965, $120,000,000, which shall be available for obligation on the date of enactment of this Act: Provided, That funds shall be allotted within 30 days of such enactment to current grantees in proportion to their allotment in program year 2008.Departmental ManagementOffice of Job Corps For an additional amount for Office of Job Corps, $300,000,000, for construction, rehabilitation and acquisition of Job Corps Centers, which shall be available upon the date of enactment of this Act and remain available for obligation through June 30, 2010: Provided, That section 1552(a) of title 31, United States Code shall not apply to up to 30 percent of such funds, if such funds are used for a multi-year lease agreement that will result in construction activities that can commence within 120 days of enactment of this Act: Provided further, That notwithstanding section 3324(a) of title 31, United States Code, the funds referred to in the preceding proviso may be used for advance, progress, and other payments: Provided further, That the Secretary of Labor may transfer up to 15 percent of such funds to meet the operational needs of such centers: Provided further, That priority should be given to activities that can commence promptly following enactment and to those projects that will create the greatest impact on Job Corps facilities: Provided further, That the Secretary shall provide to the Committees on Appropriations of the House of Representatives and the Senate a report on the actual obligations, expenditures, and unobligated balances for each activity funded under this heading not later than September 30, 2009 and quarterly thereafter as long as funding provided under this heading is available for obligation or expenditure.  
BEducationDepartment of EducationSchool Modernization, Renovation, and Repair For carrying out school modernization, renovation, and repair, not to exceed $14,000,000,000.Higher Education Modernization, Renovation, and Repair For carrying out higher education modernization, renovation, and repair, $6,000,000,000.  
CGeneral Provisions 
2301.Ceiling on total costAny funds appropriated in this title shall be available for obligation or expenditure only to the extent that such obligation or expenditure will not cause the total amount of obligations or expenditures under this title to exceed $14,000,000,000.  
IIITransportation 
AHighways and TransitDepartment of TransportationFederal Highway AdministrationHighway Infrastructure InvestmentFor projects and activities eligible under section 133 of title 23, United States Code, section 144 of such title (without regard to subsection (g)), and sections 103, 119, 134, 148, and 149 of such title, $50,000,000,000, of which $99,000,000 shall be for Indian reservation roads under section 204 of such title; $250,000,000 shall be for park roads and parkways under section 204 of such title; $20,000,000 shall be for highway surface transportation and technology training under section 140(b) of such title; and $20,000,000 shall be for disadvantaged business enterprises bonding assistance under section 332(e) of title 49, United States Code: Provided, That the amount set aside from this appropriation pursuant to section 1106 of this Act shall not be more than 0.2 percent of the funds made available under this heading instead of the percentage specified in such section: Provided further, That, after making the set-asides authorized by the previous provisos, the funds made available under this heading shall be distributed among the States.Federal Transit Administration Transit Capital Assistance For transit capital assistance grants, $6,000,000,000, of which $5,400,000,000 shall be for grants under section 5307 of title 49, United States Code and shall be apportioned in accordance with section 5336 of such title (other than subsections (i)(1) and (j)) but may not be combined or commingled with any other funds apportioned under such section 5336, and of which $600,000,000 shall be for grants under section 5311 of such title and shall be apportioned in accordance with such section 5311 but may not be combined or commingled with any other funds apportioned under that section: Provided, That of the funds provided for section 5311 under this heading, 3 percent shall be made available for section 5311(c)(1): Provided further, That applicable chapter 53 requirements shall apply except that the Federal share of the costs for which a grant is made under this heading shall be, at the option of the recipient, up to 100 percent: Provided further, In lieu of the requirements of section 1103 of this Act, funds made available under this heading shall be apportioned not later than 7 days after the date of enactment of this Act: Provided further, That for purposes of applying section 1104 of this Act to this appropriation, the deadline for grantees to enter into obligations to make use of not less than 80 percent of the funds awarded shall be 180 days after apportionment: Provided further, That the provisions of section 1101(b) of Public Law 109–59 shall apply to funds made available under this heading: Provided further, That notwithstanding any other provision of law, of the funds apportioned in accordance with section 5336, up to three-quarters of 1 percent shall be available for administrative expenses and program management oversight and of the funds apportioned in accordance with section 5311, up to one-half of 1 percent shall be available for administrative expenses and program management oversight and both amounts shall remain available for obligation until September 30, 2011: Provided further, That the preceding proviso shall apply in lieu of the provisions in section 1106 of this Act.Fixed Guideway Infrastructure Investment For an amount for capital expenditures authorized under section 5309(b)(2) of title 49, United States Code, $2,000,000,000: Provided, That the Secretary of Transportation shall apportion funds under this heading pursuant to the formula set forth in section 5337 of title 49, United States Code: Provided further, That the funds appropriated under this heading shall not be commingled with funds available under the Formula and Bus Grants account: Provided further, In lieu of the requirements of section 1103 of this Act, funds made available under this heading shall be apportioned not later than 7 days after the date of enactment of this Act: Provided further, That for purposes of applying section 1104 of this Act to this appropriation, the deadline for grantees to enter into obligations to make use of not less than 80 percent of the funds awarded shall be 180 days after apportionment: Provided further, That applicable chapter 53 requirements shall apply except that the Federal share of the costs for which a grant is made under this heading shall be, at the option of the recipient, up to 100 percent: Provided further, That the provisions of section 1101(b) of Public Law 109–59 shall apply to funds made available under this heading: Provided further, That notwithstanding any other provision of law, up to 1 percent of the funds under this heading shall be available for administrative expenses and program management oversight and shall remain available for obligation until September 30, 2012: Provided further, That the preceding proviso shall apply in lieu of the provisions in section 1106 of this Act.Capital Investment Grants  For an additional amount for Capital Investment Grants, as authorized under section 5338(c)(4) of title 49, United States Code, and allocated under section 5309(m)(2)(A) of such title, to enable the Secretary of Transportation to make discretionary grants as authorized by section 5309(d) and (e) of such title, $1,000,000,000: Provided, That such amount shall be allocated without regard to the limitation under section 5309(m)(2)(A)(i): Provided further, That in selecting projects to be funded, priority shall be given to projects that are currently in construction or are able to award contracts based on bids within 120 days of enactment of this Act: Provided further, That for purposes of applying section 1104 of this Act to this appropriation, the deadline for grantees to enter into contracts or other binding commitments to make use of not less than 80 percent of the funds awarded shall be 120 days after award: Provided further, That the provisions of section 1101(b) of Public Law 109–59 shall apply to funds made available under this heading: Provided further, That applicable chapter 53 requirements shall apply, except that notwithstanding any other provision of law, up to 1 percent of the funds under this heading shall be available for administrative expenses and program management oversight and shall remain available for obligation until September 30, 2012: Provided further, That the preceding proviso shall apply in lieu of the provisions in section 1106 of this Act. 
BGeneral Provisions 
3201.Ceiling on total costAny funds appropriated in this title shall be available for obligation or expenditure only to the extent that such obligation or expenditure will not cause the total amount of obligations or expenditures under this title to exceed $50,000,000,000.  
BTax Provisions 
1000.Short title, etc 
(a)Short titleThis division may be cited as the American Recovery and Reinvestment Tax Act of 2009. 
(b)ReferenceExcept as otherwise expressly provided, whenever in this division an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986. 
(c)Table of contentsThe table of contents for this division is as follows: 
 
Sec. 1000. Short title, etc. 
Title I—Additional Tax Relief for Families with Children 
Sec. 1001. Increase in earned income tax credit. 
Sec. 1002. Increase of refundable portion of child credit. 
Title II—Tax Incentives for Business 
Subtitle A—Temporary Investment Incentives  
Sec. 2100. Special allowance for certain property acquired during 2009. 
Sec. 2101. Extension of increase in limitation on expensing of certain depreciable business assets. 
Subtitle B—Incentives for New Jobs 
Sec. 2201. Incentives to hire unemployed veterans and disconnected youth. 
Subtitle C—Repeal of withholding tax on government contractors 
Sec. 2301. Repeal of withholding tax on Government contractors. 
Title III—General Provisions 
Sec. 3001. Ceiling on total cost.   
IAdditional Tax Relief for Families with Children 
1001.Increase in earned income tax credit 
(a)In generalSubsection (b) of section 32 is amended by adding at the end the following new paragraph: 
 
(3)Special rules for 2009 and 2010In the case of any taxable year beginning in 2009 or 2010— 
(A)Increased credit percentage for 3 or more qualifying childrenIn the case of a taxpayer with 3 or more qualifying children, the credit percentage is 45 percent. 
(B)Reduction of marriage penalty 
(i)In generalThe dollar amount in effect under paragraph (2)(B) shall be $5,000. 
(ii)Inflation adjustmentIn the case of any taxable year beginning in 2010, the $5,000 amount in clause (i) shall be increased by an amount equal to— 
(I)such dollar amount, multiplied by 
(II)the cost of living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins determined by substituting calendar year 2008 for calendar year 1992 in subparagraph (B) thereof. 
(iii)RoundingSubparagraph (A) of subsection (j)(2) shall apply after taking into account any increase under clause (ii).. 
(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2008. 
1002.Increase of refundable portion of child credit 
(a)In generalParagraph (4) of section 24(d) is amended to read as follows: 
 
(4)Special rule for 2009 and 2010Notwithstanding paragraph (3), in the case of any taxable year beginning in 2009 or 2010, the dollar amount in effect for such taxable year under paragraph (1)(B)(i) shall be zero. . 
(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2008. 
IITax Incentives for Business 
ATemporary Investment Incentives  
2100.Special allowance for certain property acquired during 2009 
(a)In generalSubsection (k) of section 168 is amended— 
(1)by striking January 1, 2009 each place it appears in paragraphs (1), (2), and (3) and inserting January 1, 2010, and  
(2)by striking January 1, 2010 in paragraph (2)(A)(iv) and inserting January 1, 2011.  
(b)Conforming amendments 
(1)Section 168(k)(4)(D) is amended by redesignating clauses (i) and (ii) as clauses (iii) and (iv) and by inserting before clause (iii) (as so redesignated) the following new clauses: 
 
(i)January 1, 2009 shall be substituted for January 1, 2010 each place it appears,  
(ii)January 1, 2010 shall be substituted for January 1, 2011 in paragraph (2)(A)(iv), .  
(2)Section 168(l)(5) is amended by striking January 1, 2009 and inserting January 1, 2010.  
(3)Section 1400L(b)(2)(D) is amended by striking January 1, 2010 and inserting January 1, 2011.  
(4)Section 1400N(d)(3) is amended by striking January 1, 2009 and inserting January 1, 2010.  
(5)The heading for subsection (k) of section 168 is amended by striking January 1, 2009 and inserting January 1, 2010.  
(6)The heading for clause (ii) of section 168(k)(2)(B) is amended by striking pre-January 1, 2009 and inserting pre-January 1, 2010.  
(c)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2008, in taxable years ending after such date.  
2101.Extension of increase in limitation on expensing of certain depreciable business assets 
(a)In generalParagraph (7) of section 179(b) is amended by inserting or 2009 after 2008 in the text and heading thereof.  
(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2008.   
BIncentives for New Jobs 
2201.Incentives to hire unemployed veterans and disconnected youth 
(a)In generalSubsection (d) of section 51 is amended by adding at the end the following new paragraph: 
 
(14)Credit allowed for unemployed veterans and disconnected youth hired in 2009 or 2010 
(A)In generalAny unemployed veteran or disconnected youth who begins work for the employer during 2009 or 2010 shall be treated as a member of a targeted group for purposes of this subpart. 
(B)DefinitionsFor purposes of this paragraph— 
(i)Unemployed veteranThe term unemployed veteran means any veteran (as defined in paragraph (3)(B), determined without regard to clause (ii) thereof) who is certified by the designated local agency as— 
(I)having been discharged or released from active duty in the Armed Forces during 2008, 2009, or 2010, and 
(II)being in receipt of unemployment compensation under State or Federal law for not less than 4 weeks during the 1-year period ending on the hiring date. 
(ii)Disconnected youthThe term disconnected youth means any individual who is certified by the designated local agency— 
(I)as having attained age 16 but not age 25 on the hiring date, 
(II)as not regularly attending any secondary, technical, or post-secondary school during the 6-month period preceding the hiring date, 
(III)as not regularly employed during such 6-month period, and 
(IV)as not readily employable by reason of lacking a sufficient number of basic skills.. 
(b)Effective dateThe amendments made by this section shall apply to individuals who begin work for the employer after December 31, 2008. 
CRepeal of withholding tax on government contractors 
2301.Repeal of withholding tax on Government contractorsSection 3402 is amended by striking subsection (t).  
IIIGeneral Provisions 
3001.Ceiling on total costThe Secretary of the Treasury shall adjust the tax benefits provided pursuant to this division so that the aggregate amount of such benefits does not exceed $100,000,000,000.  
 
